Citation Nr: 1705276	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  14-28 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for arthritis of the spine.

3.  Entitlement to a rating in excess of 10 percent for a thoracic spine injury.


REPRESENTATION

Veteran is represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in November 2016.  However, he failed to appear for the hearing and has not shown good caused for his failure to appear.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left hip disability and arthritis of the spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1955 Board decision, service connection was denied for a left hip disability, and the Veteran did not request reconsideration of that decision; that decision is final.  

2.  Evidence received since the October 1955 Board decision relates to an unestablished fact necessary to substantiate the Veteran's service connection      claim for a left hip disability.



3.  The Veteran's service-connected thoracic spine injury has been manifested by forward flexion to 80 degrees and a combined range of motion of 230 degrees, with no objective evidence of ankylosis of the spine, muscle spasm or guarding severe enough to result in an abnormal gait, or any neurologic abnormalities.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a left hip disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for a rating in excess of 10 percent for a thoracic spine injury        have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Claim to Reopen Service Connection for a Left Hip Disability

In an October 1955 Board decision, service connection was denied for a left hip disability. The Veteran did not request reconsideration of that decision.  Therefore, the October 1955 Board decision is final.  See 38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. §§ 20.1100 (2016).

In April 2012, the Veteran filed a claim to reopen service connection for a left       hip disability.  In a January 2013 rating decision, the RO reopened the Veteran's claim, but denied it on the merits.  Regardless of the RO's actions, the Board has      a jurisdictional responsibility to consider whether it is proper for a claim to be reopened before addressing the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted           to agency decision makers.  Material evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence  can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

At the time of the October 1955 Board decision, the substantive evidence of record included service treatment records, an April 1955 VA examination report, and written statements from the Veteran regarding the mechanism of injury.  The Veteran's claim was denied because the evidence of record did not show a diagnosis of a left hip disability.  

Since the October 1955 Board decision, the evidence of record includes a May 2012 VA examination report, which shows a diagnosis of degenerative joint disease of the hips and sacroiliac joints.  As this new evidence relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a left hip disability, the Board finds that the Veteran has submitted both new and material evidence, and the claim is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, 24 Vet. App. at 117-120.  


II.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated July 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, and VA examination reports.  

The Board notes that subsequent to the Veteran's most recent VA examination of      the spine, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of   the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  However, in this case, there is no opposite joint to test, as the increased rating claim on appeal relates to the Veteran's spine.  Furthermore, the section of the September 2012 VA examination report addressing functional loss indicates that the Veteran's back disability did not interfere with weight-bearing.  Moreover, although passive range of motion was not specifically measured, it is reasonable to assume that  assisted motion would be less limiting than active motion, and therefore, the failure   to measure passive motion is harmless error.  Accordingly, the Board finds that a remand for a new examination under Correia would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


III.  Increased Rating for a Thoracic Spine Injury 

As an initial matter, the Board acknowledges the Veteran's dissatisfaction with the decision to deny service connection for arthritis of the spine.  However, the ongoing appeal for arthritis of the spine will not affect the rating assigned to the Veteran's service-connected back disability in this case.  As will be discussed herein, disabilities of the spine, including arthritis and spondylosis, are evaluated under the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), or alternatively, intervertebral disc syndrome (IVDS) can be rated under    the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  See    38 C.F.R. § 4.71a.  Evaluating the same manifestation or disability under different diagnoses, which is known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14 (2016).  In this case, the Veteran's thoracic spine injury has been evaluated based on limitation of motion of the thoracolumbar spine under the General Rating Formula.  Therefore, the diagnosis assigned to the Veteran's service-connected back disability does not affect the rating assigned in this case.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).  

The Veteran's thoracic spine injury has been assigned a 10 percent disability rating pursuant to the criteria set forth in the General Rating Formula.  Under the General Rating Formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees;      or where the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour;  or where there is vertebral body fracture with loss of 50 percent or more   of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or where the combined range of motion   of the thoracolumbar spine  is not greater than 120 degrees; or where muscle   spasm or guarding is severe enough to result in an abnormal gait or abnormal    spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
A 40 percent rating is warranted where forward flexion of the thoracolumbar      spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of the injury or disease.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).  

The General Rating Formula provides further guidance in rating diseases or   injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Id. at Note(1).

Alternatively, IVDS can be rated under the IVDS Formula or the General Rating Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id. at Note (6).  

Pursuant to the IVDS Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least    two weeks, but less than four weeks, during the past 12 months.  Id.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  Id.  A maximum   60 percent rating is warranted for incapacitating episodes having a total duration     of at least six weeks during the past 12 months.  Id.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1).

A February 2010 private treatment record shows that the Veteran complained of low back pain.  A physical examination was unremarkable, other than tenderness and spasm noted around the lumbosacral area on the right side.  A gait and station examination revealed midpoint position without abnormalities.  Muscle strength and tone were normal.  Lumbar range of motion testing revealed decreased flexion and extension.  A neurological evaluation revealed good coordination and normal deep tendon reflexes.  The diagnoses were lumbar osteoarthritis and lumbar sprain/strain, and the Veteran was prescribed Relafen and Soma.

The Veteran underwent a VA examination in September 2012, during which he reported occasional stiffness and pain in the upper thorax and lower lumbar back about once or twice a week, lasting about an hour each time.  He described the pain as "crampy" and characterized it as a seven or eight, out of 10, in severity.  He reported good relief with Tylenol.  He also reported going to the gym, taking walks, doing yard work, and planting flowers, but noted that he avoided lifting heavy objects.  He denied any radiating pain, flare-ups that impacted function of the thoracolumbar spine, and use of any assistive devices.  Range of motion testing revealed forward flexion to 80 degrees, extension to 30 degrees or greater, left       and right lateral flexion to 30 degrees or greater, and left and right lateral rotation    to 30 degrees or greater.  There was no objective evidence of pain with any range    of motion or additional limitation of motion after three repetitions.  The only functional loss or impairment noted was less movement than normal.  A physical examination revealed no localized tenderness or pain to palpation.  Lower extremity reflexes and sensory examinations were normal.  A straight leg raising test was negative, and there were no signs or symptoms of radiculopathy or any other neurologic abnormalities.  The diagnoses were thoracic and lumbar spondylosis, compression fractures of the thoracic spine from osteoporosis, and osteoarthritis of the bilateral sacroiliac joints.  It was noted that the Veteran did not have a diagnosis of IVDS.  The examiner indicated that the Veteran's thoracolumbar spine condition did not impact his ability to work.  The Veteran reportedly believed that he missed some work due to back pain when he was working, but stated that he retired in   1988 due to age and eligibility.  Prior to his retirement, he reported working in a warehouse, where he did light work and avoided unloading trucks.  Thereafter, he reportedly worked as a computer operator and programmer, which was mostly sedentary work.  

After review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's thoracic spine injury is not warranted at any point during the period under review.

The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of occasional pain and stiffness.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Forward flexion of the thoracolumbar spine to 60 degrees or less, or a combined range of motion of 120 degrees or less, has not been shown such that a higher rating would be warranted, even after consideration of pain and the other symptoms described in DeLuca.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that the provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).  The Board notes that flexion was limited to 80 degrees, and the combined range of motion was 230 degrees, with no objective evidence of pain or additional limitation after repetition.  Moreover, as there is no objective evidence of ankylosis of the spine or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour at any time during    the claim period, a higher evaluation is not warranted on those bases.

In order for a higher rating to be warranted under the IVDS Formula, the evidence of record must demonstrate incapacitating episodes having a total duration of at least two weeks during the past 12 months.  See 38 C.F.R. § 4.71a.  A review of    the record reveals no evidence of a diagnosis of IVDS or incapacitating episodes requiring prescribed bed rest and treatment by a physician.  Accordingly, a rating     in excess of 10 percent is not warranted under the IVDS Formula.  See 38 C.F.R.       § 4.71a, IVDS Formula, Note (1).  

The Board has also considered whether a separate rating is warranted for an associated neurological disorder.  However, the evidence of record shows no sensory or motor deficits or any other neurologic abnormalities found on neurological testing.  Thus, a separate rating for a neurological disability is               not warranted.  

The Board has also considered whether the Veteran's thoracic spine injury presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R.      § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess 
fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

In this case, the evidence shows that the Veteran's service-connected thoracic spine injury has been manifested by decreased motion and occasional pain and stiffness.  The Veteran has not alleged, and the evidence does not suggest, that his thoracic spine injury has resulted in hospitalization during the course of the claim or marked interference with employment, either alone or in conjunction with other service-connected disabilities.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).     As such, the Board finds that the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran has not asserted, and the record does not reflect, that he is rendered unemployable due to his thoracic spine injury.  The September 2012 VA examiner indicated that the Veteran's thoracic spine injury did not affect his ability    to work.  Although the Veteran believed he missed some work due to back pain     prior to his retirement, he has not asserted that his thoracic spine injury renders him unemployable.  As such, the Board finds that a claim of entitlement to TDIU has not been raised and no further action pursuant to Rice is necessary.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of that already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left hip disability is reopened.

A rating in excess of 10 percent for a thoracic spine injury is denied.


REMAND

The Veteran seeks service connection for a left hip disability and arthritis of the spine, which he asserts were caused by an in-service fall from a telephone pole,        or alternatively, secondary to his service-connected thoracic spine injury.  

The Veteran underwent a VA examination in September 2012, during which the examiner opined that the Veteran's arthritis of the hip and spine were neither related to service, nor caused by his service-connected thoracic spine injury.  However,     the examiner did not provide an opinion as to whether the Veteran's thoracic spine injury aggravates his arthritis of the hip and spine.  See 38 C.F.R. § 3.310 (2016) (secondary service connection may be established for a disability which was proximately caused by or proximately aggravated by a service-connected disability).  Accordingly, the Board finds that a remand is necessary in order             to obtain a supplemental opinion that addresses aggravation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the claims file to an appropriate examiner to obtain an opinion with respect to the Veteran's secondary service connection claims for arthritis of the spine and a left hip disability.  If an examination is deemed necessary to respond the questions, one should be scheduled.  After a review of the claims file, the examiner should answer the following:

a) Is it at least as likely as not (50 percent or   higher probability) that the Veteran's arthritis        of the spine was permanently worsened beyond normal progression (verses temporary exacerbation of the symptoms) by his service-connected thoracic spine injury?  Please explain why or why not.

b) If the arthritis of the spine was permanently worsened beyond normal progression by the Veteran's service-connected thoracic spine   injury, please attempt to quantify the degree of worsening beyond the baseline level of disability.  

c) Is it at least as likely as not (50 percent or higher probability) that the Veteran's arthritis      of the left hip and/or sacroiliac joint was permanently worsened beyond normal progression (verses temporary exacerbation of   the symptoms) by his service-connected thoracic spine injury?  Please explain why or why not.

d) If the arthritis of the left hip and/or sacroiliac joint was permanently worsened beyond normal progression by the Veteran's service-connected thoracic spine injury, please attempt to quantify the degree of worsening beyond the baseline level of left hip and/or sacroiliac disability.  

2.  After undertaking the development above and any additional development deemed necessary, the claims for service connection for arthritis of the spine and a left hip disability should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


